     Case 3:19-cv-00228-LRH-CBC Document 10 Filed 06/18/19 Page 1 of 2


 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
           CATHERINE FOSS-STAHL,                         Case No.: 3:19-cv-00228-LRH-CBC
 8
                             Plaintiff,                   CORRECTED STIPULATION AND
 9                                                          ORDER FOR DISMISSAL OF
                vs.                                          DEFENDANT OUTBACK
10                                                        STEAKHOUSE OF FLORIDA, LLC
           OUTBACK STEAKHOUSE OF FLORIDA,                     WITHOUT PREJUDICE
11
           LLC, CERCA TROVA SOUTHWEST
12         RESTAURANT GROUP, LLC AND DOES I-X,

13                           Defendants.

14

15            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff CATHERINE FOSS-STAHL, and

16 Defendant CERCA TROVA SOUTHWEST RESTAURANT GROUP, LLC, by and through counsel,

17 hereby agree and stipulate that this action be dismissed as to Defendant, OUTBACK STEAKHOUSE
     OF FLORIDA, LLC, as said entity, on present information and belief, has no involvement in the
18
     above captioned action and claims by Plaintiff.
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                 1
     Case 3:19-cv-00228-LRH-CBC Document 10 Filed 06/18/19 Page 2 of 2


 1
          IT IS SO STIPULATED.
 2
          Respectfully submitted this 18th day of June, 2019.
 3                                                 DOTSON LAW
 4

 5     /s/ MARK MAUSERT                             /s/ JILL I. GREINER
      MARK MAUSERT (NSB No. 2398)                  ROBERT A. DOTSON (NSB No. 5285)
 6    729 Evans Avenue                             JILL I. GREINER (NSB No. 4276)
      Reno, NV 89512                               5355 Reno Corporate Dr, Ste 100
 7    (775) 786-5477                               Reno, NV 89511
      mark@markmausertlaw.com                      (775) 501-9400
 8    Attorney for Plaintiff                       rdotson@dotsonlaw.legal
                                                   jgreiner@dotsonlaw.legal
 9
                                                   Attorneys for Defendant
10                                                 Cerca Trova Southwest Restaurant Group, LLC
          IT IS SO ORDERED.
11
          DATED
          DATED this
                this _______  dayJune,
                     18th day of  of _________________,
                                       2019.            2019.
12

13

14                                                     UNITED STATES
                                                       LARRY R. HICKSDISTRICT JUDGE
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
